Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art reference, Bonanno (US 20100040240, hereinafter Bonanno) describes a gaming unit that produces a game-audio output of a varying volume level.  However, Bonanno does not teach that in a headset during play of a particular game: receiving a plurality of surround sound channels carrying game sounds, said plurality of surround sound channels comprising three or more surround sound channels, adjusting a power level of one or more of said plurality of surround sound channels such that loudness of said second one of said game sounds relative to said first one of said game sounds is increased and combining said plurality of surround sound channels into two stereo channels. So it is clear that the prior arts of record does not teach the independent claims. 


          For the above reasons, claims 2-9 and 11-18 are allowed for their dependency from independent claims 1 and 10. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD S ELAHEE/                                                                                                                                                                                                      MD SHAFIUL ALAM ELAHEE
Primary Examiner
Art Unit 2653
March 20, 2022